242 S.W.3d 434 (2008)
Tina M. WELLER, Appellant,
v.
MISSOURI DEPARTMENT OF SOCIAL SERVICES, et al., Respondents.
No. WD 67691.
Missouri Court of Appeals, Western District.
October 30, 2007.
Application for Transfer Denied December 18, 2007.
Application for Transfer to Denied January 22, 2008.
Tina Marie Weller, Kansas City, MO, acting pro se.
Emily Kalmer, Jefferson City, MO, for Respondents.
Before THOMAS H. NEWTON, Pl., PAUL M. SPINDEN, and LISA WHITE HARDWICK, JJ.
Application for Transfer to Supreme Court Denied December 18, 2007.

ORDER
PER CURIAM.
Ms. Tina M. Weller appeals the judgment of the trial court dismissing her petition for Relief from Defamation and for Injunction against her former supervisor, Mr. Mark Gutchen, and the Missouri Department of Social Services (MDSS).
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).